Sawyer, J.
Two grounds of demurrer are taken, which are common to both counts, namely, first, that they set out the note declared on as payable in the alternative, to the company or to their treasurer; and, second, that they do not allege that the assessment, for non-payment of which the plaintiffs sefek to recover, was made agreeably to the act of incorporation and by-laws of the company. A third ground is taken, which applies only to the first count, that the time limited for payment of the assessment • is not alleged.
The first ground cannot be maintained.
The contract as set forth is not, as in Willoughby v. Willoughby, 5 N. H. 244, a promise to two distinct parties in the alternative, in which case the contract is held to be made with both as joint promisees. It is a contract with and promise to the company, and equally so whether described as a promise to pay to their treasurer, or to the company without reference to the treasurer. Piggott v. Thompson, 3 B. & P. 147. The same party is designated' as promisee in either case, to wit, the company. The contract is with them, upon a consideration proceeding from them, and can in no view be regarded as a contract with and promise to the company, and also the person who may be treasurer when the payment is to be made, as joint promisees. The promise is to the company to pay them, and the insertion of the words, “or their treasurer,” merely introduces a stipulation that the payment agreed to be made to them shall be considered as made to them, so as to fulfill the contract, if made to the person who may then be their treasurer.
The other ground of demurrer to both counts is well taken. The contract is alleged to he to pay in such portions and at such times as the directors may require, agreeably to the act and by-laws. The breach assigned is the non-payment of an assessment required by the directors, without alleging that it was made in conformity to *454the act and by-laws. This is matter of substance, and open to general demurrer. In assigning the breach of a contract affirmatively or negatively, it may be done by using the words of the contract, provided the affirmation or negation in that form necessarily amounts to a breach, or it may be in words containing the sense and substance of the contract, but they must be coextensive with it in their import and effect.. 1 Ch. Pl. 326-328; Com. Dig., Pleader, C, 45, 47 ; 2 Saund. 181; Greenby v. Wilcox, 2 Johns. 1. If the breach assigned is more enlarged or more limited than the contract alleged, it is bad on demurrer, as in covenant to repair a fence, except on the west side, and a breach that the defendant did not repair generally, without restricting it to other parts than the west side; and in covenant for quiet enjoyment without lawful disturbance, and a breach that the plaintiff' was disturbed, without alleging how or by whom, constituting a lawful disturbance. Here the contract is to pay su,ch assessments as may be ordered by the directors, agreeably to the act and by-laws, while the breach is enlarged to the nonpayment of an assessment ordered by the directors, whether made in conformity to the act and by-laws or not.
The demurrer would also seem to be well taken as to the first count, upon the ground that the time fixed for the payment of the assessment is not alleged. The contract is to pay at such times as the directors may require. The breach as set out may include an assessment ordered to be paid on some day subsequent to the commencement of the suit as well as prior.
The exception taken to the ruling of the court below sustaining the demurrer must be overruled. The plaintiff’ will probably obtain leave to- amend in that court upon such terms as will be equitable.